EXHIBIT GUARANTEE This Guarantee, dated as of December 16, 2009 (this “Guarantee”), is by and between Global Telecom & Technology, Inc., a Delaware corporation (“Purchaser Parent”); and Michael Hollander(the“Seller”). R E C I T A L S: A.Global Telecom & Technology Americas, Inc., a Virginia corporation and wholly-owned subsidiary of Purchaser Parent (the “Purchaser”), is a party to the Purchase Agreement, dated as of November 2, 2009, by and among the Purchaser; GTT-EMEA, Limited, a company organized under the laws of the United Kingdom; WBS Connect, L.L.C., a Colorado limited liability company; TEK Channel Consulting, LLC, a Colorado limited liability company; WBS Connect Europe Ltd., a company organized under the laws of Ireland; the Seller and Scott Charter(the “Purchase Agreement”).Any capitalized terms used but not defined herein have the respective meanings set forth in the Purchase Agreement. B.The Purchase Agreement provides for the issuance, on the terms and conditions set forth therein, by the Purchaser to the Seller of a Promissory Note, dated as of December 16, 2009, as part of the Notes U.S. Transaction Consideration (the “Promissory Note”). C.
